Citation Nr: 1750414	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-34 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a skin disorder (claimed as psoriasis), to include as due to herbicide exposure.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2017.  The Board notes that the Veteran's wife, J.F., was present as a witness.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claim for service connection for a skin disorder (claimed as psoriasis), to include as due to herbicide exposure.

First, the Veteran stated at his January 2017 hearing before the Board that he received treatment for his skin disorder from his private family doctor, Dr. S, right after service, and was referred to a specialist around 1968 or 1969.  The Veteran stated that he submitted some records; however, upon review of the claims files, these particular records are not present.  As those records are pertinent to the Veteran's claim, they should be requested on remand.

In addition, the Board finds that another VA examination and opinion is necessary.  The Veteran contends that his psoriasis is related to service, to include as due to herbicide exposure.  Service treatment records show that the Veteran was treated for scrotal dermatitis/candidiasis in October 1966 and December 1966.  In April 1967 the Veteran was treated for faint erythematous populous eruption of the upper back.  

In a March 2011 statement, the Veteran said that Dr. S mentioned that herbicide exposure had likely caused his skin disorder.  

The June 2013 VA examiner opined that the Veteran's psoriasis was less likely than not related to his in-service scrotal dermatitis/candidiasis.  The examiner reasoned that immediate post-military records within one year of discharge were not available documenting continuity and chronicity of the condition and that the separation examination was silent for a diagnosis related to the Veteran's skin condition.  However, the Board finds this opinion to be inadequate because the opinion was based solely on the lack of medical evidence in the service treatment records and following service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As noted above, it has been argued that the Veteran did in fact receive treatment shortly after service.   The Board also notes that while the separation exam was normal, the Veteran did report a having or having had a rashes on the separation medical history.  

Moreover, in Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  In this case, the Veteran has consistently contended that his skin disorder is related to his period of service, and more specifically, to his Vietnam service and presumed herbicide exposure.  However, the examination does not address this theory of entitlement.  In light of the foregoing, the Board will afford the Veteran a new VA examination to determine the etiology of his skin disorder, to include whether it is related to his period of service and presumed exposure to herbicides.

The evidence of record, to include the Veteran's statements, shows that the Veteran served in Vietnam.  Therefore, the Board finds that the Veteran was exposed to herbicides during service.  

The Board is cognizant that there is no VA presumption for service connection for skin disorders such psoriasis as due to herbicide exposure.  However, although the Veteran is not entitled to a presumption of service connection for a disability based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).  

In Polovick v. Shinseki, the Court recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.  23 Vet. App. 48, 55 (2009).  The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association."  Polovick, Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  The Agent Orange Updates use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.

Accordingly, the case is REMANDED for the following actions:

1. The RO should take appropriate steps to obtain and associate with the claims file all of the Veteran's post service treatment records in connection with his claim for service connection for a skin disorder (claimed as psoriasis), including as due to herbicide exposure to include any medical records from Dr. S, as mentioned by the Veteran in the January 2017 Board hearing, as well as any specialist to whom he was referred by Dr. S.  The RO should also obtain a complete set of records from Dr. W. who treated the Veteran more recently.  

The RO should fully document all its actions to obtain and/or reconstruct these missing records.  Efforts to obtain or reconstruct them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain or reconstruct the missing records would be futile.  If any of the missing records cannot be found or reconstructed, a memorandum outlining all steps taken to obtain and/or reconstruct the records should be prepared and a copy of this memorandum should be provided to the Veteran and placed in the claims file.

2. After completion of the foregoing, the Veteran should be scheduled for a new VA examination regarding his claim for service connection for a skin disorder (claimed as psoriasis), to include as due to herbicide exposure.  The Veteran's claims file and all relevant records should be made available to the examiner.  The examiner should then determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psoriasis is etiologically related to his period of service, to include in-service herbicide exposure.

The VA examiner should presume that the Veteran was exposed to herbicides in service.  In addition, the Board is cognizant that there is no VA presumption of service connection for psoriasis due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that THIS Veteran's skin condition is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc. 

A fully articulated medical rational for the opinion must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.  

The examiner should consider the Veteran's lay statements and in-service skin disorder treatments.  The examiner is reminded that a lack of medical evidence to corroborate lay reports of symptoms in service and following service does not by itself render the lay reports not credible.  

3. Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 



Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




